Order granting motion to cancel and discharge undertaking unanimously reversed on the law, and in the exercise of discretion, with $20 costs and disbursements to the plaintiff-appellant, and the motion denied, with $10 costs. While the origin of the first undertaking may have been in the application for a brief stay, the undertakings in sequence have nevertheless been to secure any money judgment which might be entered in favor of the plaintiff. Until it is finally resolved whether plaintiff is entitled to a money judgment, the undertaking has a function to perform. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and McNally, JJ.